BANC OF AMERICA MERRILL LYNCH COMMERCIAL MORTGAGE INC. One Bryant Park New York, New York 10036 February 23, 2015 VIA FACSIMILE Katherine Hsu, Esq. Office Chief Division of Corporation Finance Office of Structured Finance United States Securities and Exchange Commission Mail Stop 3628 treet, N.E. Washington, D.C. 20549 Re: Banc of America Merrill Lynch Commercial Mortgage Inc. Registration Statement on Form S-3 relating to Commercial Mortgage Pass-Through Certificates File No. 333-201743 Dear Ms. Hsu: In accordance with Rule 461 under the Securities Act of 1933, as amended, Banc of America Merrill Lynch Commercial Mortgage Inc. (the “Company”), hereby requests acceleration of effectiveness of the above-referenced Registration Statement to 12:00 p.m., Washington, D.C. time, on February 26, 2015 or as soon thereafter as practicable. The Company is aware of its responsibilities under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as they relate to proposed public offering of the securities specified in the above-captioned registration statement. The Company acknowledges that (a) should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (b) the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (c) the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, BANC OF AMERICA MERRILL LYNCH COMMERCIAL MORTGAGE INC. By: /s/Leland F. Bunch Name: Leland F. Bunch Title:Attorney-in-Fact Cc: Henry A. LaBrun, Esq. Cadwalader, Wickersham & Taft LLP MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED One Bryant Park New York, New York 10036 February 23, 2015 VIA FACSIMILE Katherine Hsu, Esq. Office Chief Division of Corporation Finance Office of Structured Finance United States Securities and Exchange Commission Mail Stop 3628 treet, N.E. Washington, D.C. 20549 Re: Banc of America Merrill Lynch Commercial Mortgage Inc. Registration Statement on Form S-3 relating to Commercial Mortgage Pass-Through Certificates File No. 333-201743 Dear Ms. Hsu: In accordance with Rule 461 under the Securities Act of 1933, as amended, the undersigned, on behalf of the Registrant, Banc of America Merrill Lynch Commercial Mortgage Inc., hereby requests acceleration of effectiveness of the above-referenced Registration Statement to 12:00p.m., Washington, D.C. time, on February 26, 2015 or as soon thereafter as practicable. The undersigned is aware of its responsibilities under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as they relate to the proposed public offering of the securities specified in the above-captioned registration statement. MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as principal underwriter By: /s/Leland F. Bunch Name:Leland F. Bunch Title:Attorney-in-Fact Cc: Henry A. LaBrun, Esq. Cadwalader, Wickersham & Taft LLP
